As there was no evidence to warrant a finding that the assignment of accounts receivable made by the defendant in this case was one falling within the provisions of G. L. c. 106, § 9-104(f), or within those of G. L. c. 106, § 9-302(l)(e), and as there was no evidence to warrant a finding that any financing statement with respect to such assignment had been filed in the manner required by G. L. c. 106, §§ 9-401, et seq., the plaintiff, as a “lien creditor” (G. L. c. 106, § 9-301[3]), was entitled to *833prevail over the prior assignment of the accounts to the intervener. G. L. c. 106, § 9-301(l)(b).
Robert J. Moses (Michael L. Pappas with him) for Peters Fabrics, Inc., intervener.
Michael Carchia, Jr., for Rimoldi Sportswear, Inc.

Order dismissing report affirmed.